       Case 19-17744-amc        Doc 58
                                     Filed 05/04/21 Entered 05/04/21 13:41:26            Desc Main
                                     Document     Page 1 of 1
                              UNITED STATES BANKRUTPCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


       IN RE:                                     Chapter 13
       SHANE KELLY ABBBOTT, JR.



                             Debtor               Bankruptcy No. 19-17744-AMC



                                                  ORDER

          AND NOW, upon consideration of the Motion to Dismiss Case filed by William C. Miller, Standing

 Trustee, and after notice and hearing, it is hereby ORDERED that this case is DISMISSED and that any wage

 orders previously entered are VACATED.




                                      _________________________________
  Date: May 4, 2021
                                                  Honorable Ashely M. Chan
                                                   Bankruptcy Judge

William C. Miller, Trustee
P.O. Box 1229
Philadelphia, PA 19105

Debtor’s Attorney:
JON M ADELSTEIN ESQ
3993 HUNTINGDON PIKE
SUITE 210
HUNTINGDON VALLEY, PA 19006-


Debtor:
SHANE KELLY ABBBOTT, JR.

744 MEARNS RD.

WARMINSTER, PA 18974-
